Citation Nr: 1337575	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  08-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals, lumbar strain, to include arthritic changes. 

2.  Entitlement to service connection for a right shoulder condition, to include arthritic changes.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, August 1983 to June 1984, and from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  In December 2011, the Board remanded the claims for additional development.  

The issue of entitlement to service connection for a cervical spine disability has been raised.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A chronic low back disorder was not shown during any period of active service, arthritis of the lumbar spine was not diagnosed until 2001, and the preponderance of the evidence fails to establish an etiological relationship between the Veteran's current lumbar strain and degenerative disc disease of the lumbar spine and his active service.  

2.  A chronic right shoulder disorder was not shown during any period of active service; and, the preponderance of the evidence fails to establish an etiological relationship between the Veteran's current right shoulder strain and his active service.

3.  There is no credible or competent evidence that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD, at any time during the appeals process or proximate thereto. 


CONCLUSIONS OF LAW

1.  Lumbar strain and arthritic changes of the lumbar spine, were not incurred in or aggravated by active duty service and may not be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  A right shoulder disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

3.  An acquired psychiatric disorder, to include PTSD, was not caused by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for residuals, lumbar strain, a right shoulder condition, and an acquired psychiatric disorder, to include PTSD.  With regard to the claim for a lumbar spine disability, the Veteran asserts that he has this disability due to an injury from lifting a refrigerator in June 1977.  He states that he sought treatment at the time and was given muscle relaxers, and that he did not seek further treatment until pulling his back while pulling on a tent rope during duty with the Army National Guard.  See Veteran's testimony from hearing, held in April 2008; Veteran's claim (VA Form 21-526), received in April 2006.  With regard to the claim for a right shoulder disability, the Veteran asserts that he has this disability due to being thrown onto his right shoulder during a fight in 1977, and that he did not receive any treatment for this injury.  Id.  With regard to his claim for an acquired psychiatric disorder, to include PTSD, he essentially asserts that he has this condition as a result of seeing dead bodies of the Republican Guard following airstrikes as they retreated towards Baghdad, between April and May of 1991.  See e.g., Veteran's statements in support of claim (VA Forms 21-0781), dated in June and August of 2006. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 (July 13, 2010). 

A.  Lumbar Spine, Right Shoulder

The Veteran's service treatment reports for his first period of active duty show that in March 1977, he was treated for complaints of low back pain after he fell on his back.  The impression was muscle spasm.  In June 1977, he was treated for complaints of shoulder pain, as well as a sore stomach and an eye injury.  The impressions noted ETOH (alcohol) gastritis, and muscle strain.  About four days later, the Veteran was treated for complaints of back pain following lifting an icebox.  The assessment was muscle spasm.  The Veteran's separation examination report shows that his spine, and upper extremities, were clinically evaluated as normal.  An associated "report of medical history" shows that he denied having "a painful or 'trick' shoulder or elbow," or "recurrent back pain."  

There are no medical treatment reports of record that are dated between the Veteran's first and second periods of active duty.  There are no service treatment reports of record for the Veteran's second period of active duty.

As for the medical evidence dated between the Veteran's second and third periods of active duty, private treatment reports show that in May 1989, the Veteran complained of a six-week history of back pain.  There was no diagnosis.  In June 1989, he received treatment for complaints of lower right-side back pain.  There was no diagnosis.  

Service treatment records associated with the Veteran's Army National Guard service include examination reports, dated in November 1986, and March 1987, which show that his spine, and upper extremities, were clinically evaluated as normal.  Associated "reports of medical history" show that he denied having "a painful or 'trick' shoulder or elbow," or  "recurrent back pain."  These reports note that his usual occupation was "letter carrier."  

The Veteran's service treatment records from his third period of active duty include examination reports, dated in December 1990, and April 1991, which show that his spine and upper extremities, were clinically evaluated as normal.  Associated "reports of medical history" show that he denied having "a painful or 'trick' shoulder or elbow," or  "recurrent back pain."  These reports note that his usual occupation was "work on letter sorting machine," and "postal clerk."   

The post-service medical evidence consists of VA and non-VA reports dated between 1993 and 2012.  Of note, private treatment reports from the Memphis Family Practice show that, in July 1993, the Veteran sought treatment for right-sided back pain.  An associated X-ray report for the lumbosacral spine was normal.  In October 1994, he sought treatment for complaints of a two-month history of right upper back pain.  It was noted that his pain had no pattern, that it comes and goes, and that he can't make it better or worse.  In October and December of 1994, the Veteran sought treatment for complaints of back pain.  The December 1994 report appears to note lumbar sprain.  

In December 2001, an MRI (magnetic resonance imaging) study showed degenerative changes and a mild disc bulge at C5-6 and C6-7 with some narrowing of the right neural foramen.  The Veteran sought treatment for a complaint of right shoulder pain in January 2002.  The impression was right shoulder strain.  Another treatment note refers to the Veteran as having a three-to-four week history of neck, right shoulder, and arm pain.  He stated that he did construction work.  He was noted to have spurs of his cervical spine at C5-6 and C6-7, with an old fracture at C7.  An associated MRI for the cervical spine notes degenerative changes at C6-7, with much milder degenerative changes at several other levels.  A subsequently-dated January 2002 report notes a history of neck, right shoulder, and arm pain for "a few months."  A May 2002 report notes mild DJD (degenerative joint disease) of the spine, neck pain, and LBP (low back pain).  

A December 2003 report notes a complaint of a two-month history of back pain, and that the Veteran does "heavy construction type work and also works in the post office."  He explained that he sat down in his truck, twisted his back, and had been having problems since that injury.  There was a finding of a large extruded disc at L5-S1.  He claimed to have injured his back in the Reserves "about ten years ago."  That same month, the Veteran underwent a subtotal hemilaminectomy with microdiscectomy and removal of extruded L5 disc.  The postoperative diagnosis was HMP (herniated nucleus pulposus) L5-S1 right, extruded, with right L5 and S1 radiculopathy.  The Veteran received additional treatment for low back symptoms through July 2005.  

Service treatment records associated with the Veteran's Army National Guard service include examination reports, dated in March 1994 and April 1999.  Both show that his spine, and upper extremities, were clinically evaluated as normal.  Associated "reports of medical history" show that he denied having "a painful or 'trick' shoulder or elbow," or  "recurrent back pain."  These reports note that his usual occupation was "lsm/oper" and "clerk, U.S. Postal Service."  

A VA joints examination report, dated in June 2007, shows that the Veteran reported that he hurt his back while lifting a refrigerator in 1977.  The relevant assessment was L5-S1 degenerative disc disease with facet arthropathy at L5-S1.  The examiner concluded, "The lumbar strain suffered in 1977 is less likely than not related to the patient's current back condition."  No rationale was provided.

The Veteran was afforded another VA back examination in February 2012.  Following a review of claims file, interview, and physical examination, the diagnoses were lumbar strain, and L5 herniated disc.  The examiner concluded that the Veteran's claimed lumbar spine condition is less likely as not (less than a 50 percent probability) incurred in or caused by his service.  Referencing evidence in the claims file, the examiner explained that the Veteran began experiencing his current back and leg pain in 2003 after a twisting injury.  At the time, the Veteran was working in the post office and doing construction.  The examiner concluded that it is less likely than not that the Veteran's 1977 back symptoms are contributing to his current symptoms.  

A VA arm and shoulder DBQ, dated in February 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was shoulder strain.  The examiner concluded that the Veteran's claimed lumbar spine condition is less likely as not (less than a 50 percent probability) incurred in or caused by his service.  The examiner explained that the Veteran's current complaints appear to be related to cervical disc disease as documented and treated by private physicians, and that his current pain is more upper thoracic and muscular-type pain, possibly radiating from a degenerative cervical spine.  The examiner further stated that the Veteran's 1977 shoulder strain appears to have been a simple strain/contusion related to a fall, and that it is less likely than not contributing to his current symptoms.  

As an initial matter, to the extent that there are no service treatment records for the Veteran's second period of active duty, the Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law  does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that the Veteran's current lumbar spine and right shoulder disorders did not have their onset during any period of active duty service.  The Veteran was treated for low back symptoms on two occasions during his first period of active duty, with no subsequent treatment.  He was also treated for right shoulder symptoms on one occasion during his first period of active duty, with no further treatment.  Upon separation from his first period of active duty, his spine and upper extremities were clinically evaluated as normal.  He denied having recurrent back pain and made no reference to any shoulder symptoms.  

The Veteran did not report a lumbar spine or right shoulder disorder upon his entrance into his third period of active duty, and he did not receive any relevant treatment during his third period of active duty.  Upon separation from his third period of active duty, his spine, and upper extremities, were clinically evaluated as normal, and he did not report any back or shoulder symptoms.  

Taken together, the records from the Veteran's first and third periods of service tend to refute any allegation that he had a chronic low back or right shoulder in service, or that he had been experiencing symptoms of low back and/or right shoulder pain since the incidents documented during his first period of service.  The fact that he made no reference to any problems during his third period of service, and that no disorders were identified, is strong evidence against his claim.  The lack of reference to back or shoulder problems during the early 1990s further diminishes the credibility of any assertion of continuity of symptomatology.  Indeed, had he been experiencing low back or right shoulder problems since service (especially since the documented treatment in 1977), discussion of the same would have been his best interest.  The fact that the Veteran only gave a recent history of shoulder pain in 2001 underscores this point as well.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Reference is also made to the 1993 X-ray of the lumbar spine that was normal.  Put another way, there is little in the way of evidence showing the presence of a chronic low back or right shoulder in service or in the years immediately following service.  

There is likewise no evidence that the current lumbar spine disorder or right shoulder disorder, is etiologically related to any period of active duty service.  In this regard the only competent opinions are found in the June 2007 VA examination report, and the February 2012 VA DBQs, and these opinions weigh against the claims.  In particular, the February 2012 opinions are considered highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's claims file, and they are accompanied by sufficient rationales.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner considered the Veteran's lay history, to include allegations of continuity, and ultimately determined that there was nothing in the record to support a finding of a causal nexus.  To the contrary, he pointed to evidence that related the Veteran's back problems to post-service events.

To the extent that a claim has been made for arthritis of the right shoulder, there is no evidence to show right shoulder arthritis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Finally, there is no evidence to show that lumbar spine arthritis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309. Such was not shown until 2001, which is approximately 10 years after the Veteran's discharge from his third period of active service.  Presumptive service connection for lumbar spine arthritis is not warranted.  

The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have a lumbar spine disorder, or a right shoulder disorder, that is related to his service, and that the claims must be denied. 

B.  Acquired Psychiatric Disorder, to include PTSD

With regard to the claim for PTSD, the Veteran asserts that he has PTSD due to service in the Persian Gulf.  In light of the Board's determination that the preponderance of the evidence fails to establish a diagnosis of PTSD, any discussion of stressors, or participation in combat, involves "downstream" issues, and no further discussion is warranted.

The Veteran's service treatment reports for his first period of active duty include a separation examination report which shows that his psychiatric condition was clinically evaluated as normal.  An associated "report of medical history" shows that he denied having "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."

There are no medical treatment reports of record that are dated between the Veteran's first and second periods of active duty, and no service treatment records are of record for the Veteran's second period of active duty.

The relevant medical evidence dated between the Veteran's second and third periods of active duty consists of service treatment records associated with the Veteran's Army National Guard.  This evidence includes examination reports, dated in November 1986, and March 1987, which show that his psychiatric condition was clinically evaluated as normal.  The associated "reports of medical history" show that he denied having "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."

The Veteran's service treatment records from his third period of active duty include examination reports, dated in December 1990, and April 1991, which show that his psychiatric condition was clinically evaluated as normal.  An associated "report of medical history" for the December 1990 examination report shows that he indicated that he had a history of "depression or excessive worry," but that he denied having "frequent trouble sleeping" or "nervous trouble of any sort."  The associated "report of medical history" for the April 1991 examination report shows that he denied having "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1993 and 2012.  This evidence includes private treatment reports from the Memphis Family Practice, which show that in August 1994, the Veteran was treated for anxiety.  There is nothing more recent.  The record is essentially silent with respect to treatment or diagnosis of psychiatric disorder since he filed his claim in April 2006 or in the period proximate thereto.  

Service treatment records associated with the Veteran's Army National Guard service include examination reports, dated in March 1994, and April 1999, which show that his psychiatric condition was clinically evaluated as normal.  Associated "reports of medical history" show that he denied having "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."

A VA PTSD DBQ, dated in December 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner concluded that there was no Axis I diagnosis.  He specifically indicated that the Veteran does not have a mental disorder that conforms to any DSM-IV (Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) criteria.  The examiner noted the following: the Veteran was considerably vague throughout the entire evaluation and he required many additional questions to gather basic information for the examination.  He often provided answers that were incongruent with the question, and at times laughed inappropriately or maintained focus on issues irrelevant to the exam.  However, his behavior was not a function of mental illness but rather mild-to-moderate degree of resistance/rebelliousness to the questions as well as the examination.  He "adamantly" denied a history of treatment for mental health symptoms of any kind.  The Veteran's report of current symptoms were comprised of having strange dreams in which he jumps and grabs his weapon, and that his eyes simply don't focus like they used to.  The examiner noted that the veracity of his report seemed questionable.  

The Board finds that the preponderance of the evidence shows that the Veteran does not have an acquired psychiatric disorder, to include PTSD.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110 and § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).   The Veteran was not treated for psychiatric symptoms during any period of active duty service, nor was he diagnosed with an acquired psychiatric disorder during any period of active duty service.  Although there was a single assessment noting the presence of anxiety following separation from service, this was in August 1994.  This was over three years after separation from service, and many years prior to the filing of his claim in April 2006.  It therefore cannot suffice to establish the current presence of an acquired psychiatric disorder.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (noting that a determination as to whether a diagnosis sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board in the first instance).  

The only competent opinion of record is found in the December 2011 PTSD DBQ, and this opinion weighs against a finding that the Veteran currently has an acquired psychiatric disorder.  This report is considered highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims file.  Prejean.  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have an acquired psychiatric disorder, to include PTSD, and that the claim must be denied. 

C.  Conclusion

The Board has also considered the Veteran's assertions that he currently has a lumbar spine disability, a right shoulder disability, and an acquired psychiatric disorder, to include PTSD, that are related to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran's arthritis of his lumbar spine, his right shoulder condition, or an acquired psychiatric disorder, to include PTSD, are related to his service, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With regard to arthritis, this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

There is no indication that the Veteran is competent to diagnose any of the claimed conditions, or to link any current diagnosis to his service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 

II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in June 2006, and October 2007, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as September 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

In December 2011, the Board remanded these claims.  The Board directed that the Veteran should be afforded psychiatric and orthopedic examinations, and that etiological opinions should be obtained.  In December 2011, and February 2012, this was done.  In this regard, inasmuch as the December 2011 VA PTSD DBQ resulted in the determination that the Veteran does not currently have an acquired psychiatric disorder, an etiological opinion is not required.  Given the foregoing, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 


Discussion of the Veteran's April 2008 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for a lumbar spine disability, a right shoulder disability, and an acquired psychiatric disorder (PTSD), were identified as issues at the hearing.  Information was elicited from the Veteran concerning nature, onset, and etiology of the disabilities.  Sources of evidence relevant in this regard were identified during this process.  Indeed, subsequent to the Veteran's testimony, the matter was remanded to secure examinations and etiological opinions.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

Service connection for residuals, lumbar strain, to include arthritic changes, 
a right shoulder condition, to include arthritic changes, and an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


